Citation Nr: 1428255	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-15 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical strain (claimed as a neck condition).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for tendonitis of the right ankle.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a left foot disability.

8.  Entitlement to service connection for a psychiatric disability, claimed as stress.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran was afforded a Travel Board hearing in March 2013.  A transcript of the testimony offered at this hearing has been associated with the record.  He has submitted evidence that has yet to be considered by the RO.  In this regard, the Board may consider this evidence in the first instance because the Veteran has waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2013).

The issue of entitlement to service connection a right foot disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2013 Board hearing transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In furtherance of assisting the Veteran in substantiating his claim for service connection of a cervical strain, he was afforded a VA examination in July 2011.  The examination report notes an assessment of left sternocleidomastoid muscle strain in April 1995, with reference to a service record documenting complaints of neck pain for a duration of 1.5 months.  The examination report also documents a contemporaneous assessment of a left trapezius muscle strain.  The examiner that conducted the examination rendered a negative etiological opinion, noting that the Veteran's current neck muscle symptoms were due to a different neck muscle, particularly the trapezius.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

At his Board hearing, the Veteran testified that the July 2011 VA examiner had incorrectly related that the Veteran had pointed to a different area than that which he had hurt in service.  The Veteran felt that the examiner had made a factual error and requested another VA examination.  The Veteran's testimony indicates that the July 2011 opinion was based upon an incorrect history.  Thus, the Veteran should be afforded another examination to address this claim.  38 C.F.R. § 4.2 (2013).

The Veteran was also afforded a VA examination to address his left knee disability claim in July 2011.  Examination resulted in an assessment of left knee patellar tendinosis.  The examiner rendered a negative etiological opinion, noting that the service records documented one instance of knee pain in May 1993, with no further episodes noted thereafter and "apparent resolution of this by the time of his separation."

At his Board hearing, the Veteran testified that he injured both of his knees in service in a 1993 motor vehicle accident, the occurrence of which is documented in the service records.  He also testified that he had had pain in both knees in and since service.  

The examiner's July 2011 opinion does not take into consideration the Veteran's reports of pain in his left knee in and since service and thus appears to be based upon an inadequate history.  Stefl, supra.  Moreover, following this opinion, the Veteran submitted medical records relating to the left knee, which were not considered by the examiner.  Id.  Thus, the examination report is inadequate.  38 C.F.R. § 4.2.  

Also, the Board notes that the July 2011 VA examination report does not address the Veteran's claimed right knee disability.  Given the Veteran's lay reports of pain in the right knee in and since service, the Board concludes that a VA examination is necessary to decide this claim.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran seeks service connection for disability of the right and left ankles, as well as a left foot disability.  His service records document that at entrance he was assessed as having bilateral mild asymptomatic pes planus.  See September 1989 Report of Medical Examination. 

A June 1994 service record documents a complaint of pain "in ankle on left foot" when walking, with an inability to maintain body weight, with minor swelling following a road march 2 weeks prior.  Examination showed marked bilateral pes planus and tenderness along the dorsal aspect of the left foot mainly over the 5th metatarsal shaft.  Bilateral pes planus and contusion injury of the left foot was assessed.  X-rays were, however, normal.  
The aforementioned July 2011 VA examination addressed the Veteran's claim for service connection of a left foot condition.  The examination resulted in an assessment of left foot metatarsalgia and cuboid ossific density, and the examiner rendered a negative etiological opinion with respect to service, apparently reasoning that the June 1994 contusion had resolved prior to the Veteran's discharge.  However, the examiner did not address pes planus, and the opinion does not state whether pre-existing pes planus of the left foot was permanently aggravated in service.  Thus, the examination inadequate to address this claim.  38 C.F.R. § 4.2.

The Veteran asserts that his pes planus was chronically aggravated in service and that he has disability of the ankles secondary to pes planus, or directly incurred in service.  He has related a history pain in the ankles in and since service, and notes that he had been assessed as having tendonitis of the right foot in service.  The examination report does not address the Veteran's claimed disabilities of the ankles and given the Veteran's provided history, a VA examination and opinion are necessary to decide this claim.  McLendon, supra.  

In furtherance of assisting the Veteran in substantiating his claim for service connection of hypertension, the Veteran was afforded a VA examination in January 2010.  The body of the examination report documents that the examiner stated that  the Veteran had normal blood pressure "most of the time."  It also discloses that the examiner referenced a September 1993 service record pertaining to stress and high blood pressure, although blood pressure was normal at that time, per the examiner.  The examination resulted in a negative etiological opinion and the examiner concluded that it was less likely than not that hypertension was attributable to service, reasoning that there "is no convincing evidence associating hypertension with active duty."  

The January 2010 hypertension opinion is insufficient to address the claim.  The examiner's rationale that "there is no convincing evidence associating hypertension with active duty" is insufficient to address the claim.  Stefl, supra.  Accordingly, the examination report must be returned.  38 C.F.R. § 4.2.

The Veteran initially filed a claim for "stress."  A review of the available evidence discloses no assessed psychiatric disorder.  However, at his Board hearing the Veteran testified that he had been diagnosed as having "stress" and anxiety, and that he was receiving treatment and medication for these conditions.  This, in conjunction with the September 1993 service notation of stress, suggests that the Veteran may have a psychiatric disability related to service.  Accordingly, a VA examination is necessary to decide this claim.  McLendon, supra.

At his Board hearing, the Veteran testified that he had received recent VA treatment for his claimed conditions.  VA records dated through November 16, 2004, have been associated with the claims file.  Thus, up-to-date treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Lastly, the Board notes that in December 2010, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA) related to records from Dr. F.  The RO did not act on this release and it expired due to the passage of time.  However, the RO did follow-up with the Veteran following the expiration of the release, and the Veteran did not execute another release or request any assistance in obtaining these records.  Nevertheless, as the claims are remanded herein, the Veteran should be afforded the opportunity to identify any relevant records and request VA's assistance in obtaining the same.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers and other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, notify the Veteran of what information and evidence are needed to substantiate a claim of entitlement to service connection on a secondary basis.  The Veteran must be notified of what portion of that evidence VA will secure, and what portion he must submit.  If requested, VA will assist him in obtaining records of treatment from private medical professionals, or other evidence, provided that he provides sufficient, identifying information and written authorization.

2.  Contact the appellant and ask him to identify any treatment records relating to his claims.  He should provide approximate dates of treatment and identify the caregiver/facility.  Upon obtaining this information, and any necessary authorization form(s), attempt to obtain the outstanding evidence.  Any negative results should be noted in the record and communicated to the Veteran.

3.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records dated after November 16, 2004.  Perform any and all follow-up as necessary, and document negative results.

4.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for a VA examination for the purpose of ascertaining the presence, nature and likely etiology of any diagnosed disability of the cervical spine and/or neck.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to the tabbed service treatment records, lay assertions, and the pertinent medical evidence.  Of particular note, attention is invited to the hearing testimony regarding the motor vehicle accident and the bookshelves incident on pages 9-10.  The examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any disability of the cervical spine and/or neck is attributable to service.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

5.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for a VA examination for the purpose of ascertaining the presence, nature and likely etiology of any diagnosed disabilities of the left foot.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to the tabbed service treatment records, lay assertions, and the pertinent medical evidence.  Of particular note, attention is invited to the in-service treatment, and the hearing testimony on the subject on pages 3-5.  The examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any disability of the left foot, other than pes planus, is attributable to service.  

With respect to pes planus of the left foot, the examiner is asked to address whether it is at least as likely as not that the Veteran's preexisting disability permanently increased in severity during active service, beyond the natural progression of the disability.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

6.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for a VA examination for the purpose of ascertaining the presence, nature and likely etiology of any diagnosed disability of the left knee, right knee, left ankle and right ankle.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to the tabbed service treatment records, lay assertions in the hearing testimony, and the pertinent medical evidence.  The examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any disability of left knee, right knee, left ankle and right ankle is attributable to service.  

For any diagnosed disability of the left knee, right knee, left ankle and right ankle that the examiner finds is less likely than not attributable to service, the examiner is asked to address whether it is at least as likely as not that any such condition was caused or aggravated by pes planus.  

For any diagnosed disability of the right knee that the examiner finds is less likely than not attributable to service, the examiner is asked to address whether it is at least as likely as not that any such condition was caused or aggravated by the left knee.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

7.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for a VA examination for the purpose of ascertaining the, presence, nature and likely etiology of any diagnosed psychiatric disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to the tabbed service treatment records, lay assertions, and the pertinent medical evidence.  Of particular note, attention is invited to the in-service treatment, the hearing testimony on the subject on page 6, and the January 2013 statement in support of claim.  The examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disability, is attributable to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

8.  Schedule the Veteran for a VA examination for the purpose of ascertaining the presence, nature and likely etiology of hypertension.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to the tabbed service treatment records, lay assertions, and the pertinent medical evidence.  Of particular note, attention is invited to the in-service readings, the hearing testimony on the subject on page 7, and the January 2013 statement in support of claim.  The examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that hypertension is attributable to service.  

If the examiner finds that hypertension is less likely than not attributable to service, the examiner is asked to address whether it is at least as likely as not that hypertension has been caused or aggravated by any assessed psychiatric disorder.  If aggravation is found, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

9.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.



	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



